20-2680
     Singh v. Garland
                                                                               BIA
                                                                        Verrillo, IJ
                                                                      A202 038 769
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 15th day of December, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DENNIS JACOBS,
 9            PIERRE N. LEVAL,
10            RAYMOND J. LOHIER, JR.,
11                 Circuit Judges.
12   _____________________________________
13
14   MANJIT SINGH,
15            Petitioner,
16
17                      v.                                  20-2680
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Dalbir Singh, Esq., New York, NY.
25
26   FOR RESPONDENT:                    Brian M. Boynton, Acting Assistant
27                                      Attorney General; Anthony C.
28                                      Payne, Assistant Director;
29                                      Kathleen Kelly Volkert, Trial
30                                      Attorney, Office of Immigration
 1                                  Litigation, United States
 2                                  Department of Justice, Washington,
 3                                  DC.

 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Petitioner Manjit Singh, a native and citizen of India,

 9   seeks review of a July 21, 2020, decision of the BIA affirming

10   an April 17, 2018, decision of an Immigration Judge (“IJ”)

11   denying    his   application   for       withholding   of   removal,   and

12   relief under the Convention Against Torture (“CAT”). 1             In re

13   Manjit Singh, No. A 202 038 769 (B.I.A. July 21, 2020), aff’g

14   No. A 202 038 769 (Immig. Ct. Hartford Apr. 17, 2018).                  We

15   assume the parties’ familiarity with the underlying facts and

16   procedural history.

17       We have considered the IJ’s decision as supplemented by

18   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

19   Cir. 2005).      We review adverse credibility determinations for

20   substantial evidence, see Hong Fei Gao v. Sessions, 891 F.3d

21   67, 76 (2d Cir. 2018), and treat the agency’s findings of


     1 Singh did not exhaust a challenge to the denial of his asylum
     claim as time barred. See Karaj v. Gonzales, 462 F.3d 113, 119
     (2d Cir. 2006).
                                          2
 1   fact as “conclusive unless any reasonable adjudicator would

 2   be    compelled    to     conclude      to    the    contrary,”     8     U.S.C.

 3   § 1252(b)(4)(B).           “Considering            the   totality       of    the

 4   circumstances, and all relevant factors, a trier of fact may

 5   base a credibility determination on . . . the consistency

 6   between   the     applicant’s      or       witness’s    written    and       oral

 7   statements . . . , the internal consistency of each such

 8   statement, [and] the consistency of such statements with

 9   other evidence of record . . . without regard to whether an

10   inconsistency, inaccuracy, or falsehood goes to the heart of

11   the   applicant’s       claim,    or    any     other    relevant       factor.”

12   8 U.S.C. § 1158(b)(1)(B)(iii).               “We defer . . . to an IJ’s

13   credibility determination unless, from the totality of the

14   circumstances, it is plain that no reasonable fact-finder

15   could make such an adverse credibility ruling.”                    Xiu Xia Lin

16   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

17   Gao, 891 F.3d at 76.             Substantial evidence supports the

18   agency’s adverse credibility determination.

19         Singh alleged that members of the Congress Party attacked

20   and   threatened    him    on    account      of    his membership       in    the

21   Shiromani Akali Dal Amritsar Party (“SADA Party”).                             The

22   agency reasonably relied on inconsistencies within Singh’s

                                             3
 1   statements       and    between       his     statements    and   documentary

 2   evidence.     As the agency found, the record was inconsistent

 3   about   whether        Congress       Party    members     contacted    Singh’s

 4   sisters, and whether Singh received medical treatment for an

 5   attack in 2012 or 2015.           The agency was not required to credit

 6   Singh’s explanations of typographical error.                   See Majidi v.

 7   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

 8   do   more    than      offer      a    plausible    explanation        for   his

 9   inconsistent statements to secure relief; he must demonstrate

10   that a reasonable fact-finder would be compelled to credit

11   his testimony.” (quotation marks omitted)).                   The agency did

12   not err in relying on Singh’s father’s omission of his own

13   beating,    as    that     beating      was     allegedly    perpetrated      by

14   Congress Party members looking for Singh.                   See Hong Fei Gao,

15   891 F.3d at 78 (“the probative value of a witness’s prior

16   silence on particular facts depends on whether those facts

17   are ones the witness would reasonably have been expected to

18   disclose”).         And    Singh’s      supporting       affidavits     further

19   undermined his credibility because they contained “nearly

20   identical language.”           Singh v. BIA, 438 F.3d 145, 148 (2d

21   Cir. 2006); see also Mei Chai Ye v. U.S. Dep’t of Justice,

22   489 F.3d 517, 524 (2d Cir. 2007) (“[T]his court . . . has

                                              4
 1   firmly    embraced   the    commonsensical       notion   that    striking

 2   similarities between affidavits are an indication that the

 3   statements are ‘canned.’”).

 4       In     sum,    the    inconsistencies,      omission,   and    canned

 5   affidavits provide        substantial    evidence    for the      agency’s

 6   adverse     credibility         determination.        See    8     U.S.C.

 7   § 1158(b)(1)(B)(iii); Hong Fei Gao, 891 F.3d at 78; Mei

 8   Chai Ye,     489   F.3d    at    524.     The     adverse   credibility

 9   determination is dispositive of withholding of removal and

10   CAT relief because both claims are based on the same factual

11   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

12   Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.    All pending motions and applications are DENIED and

15   stays VACATED.

16                                      FOR THE COURT:
17                                      Catherine O’Hagan Wolfe,
18                                      Clerk of Court
19




                                          5